Russell, C. J.
1. A motion to dismiss a writ of error, upon the ground that the bill of exceptions was not signed and certified within the time prescribed by law, must be denied when the bill of exceptions contains a recital that it was presented within the time required by law, unless it affirmatively appears that the failure of the presiding judge to sign and certify the bill of exceptions was caused by some act of the plaintiflin error or his counsel. Civil Code, § 6187; Nation v. Jones, 3 Ga. App. 84 (59 S. E. 330) ; Bennett v. Rolf, 4 Ga. App. 484 (61 S. E. 887) ; Harnage v. State, 7 Ga. App. 573 (67 S. E. 694); Jones v. State, 100 Ga. 579-583 (28 S. E. 396) ; Dykes v. Brock, 128 Ga. 395-396 (57 S. E. 100) ; Nicholson v. Dillard, 137 Ga. 225-228 (73 S. E. 382).
2. A municipal ordinance, among other special license taxes, imposed “upon every life or accident insurance company” a tax of $10. Proof that an agent of some company not disclosed in the record failed to pay the tax prescribed by the foregoing provision or requirement of the ordinance did not authorize his conviction under an ordinance penalizing the failure or refusal to pay the municipal license tax, when it was undisputed that the defendant was not an insurance company. Municipal ordinances, being quasi criminal in their nature, are to be liberally construed in favor of those accused thereunder, and an agent can not be convicted, even as an accessory, for the failure of his principal to pay a municipal tax levied only on the company.
3. Proof of the refusal of an insurance company to pay a municipal license tax assessed against it will not authorize the conviction of one of its agents for his failure to pay the license tax for the company. The judge of the superior court therefore erred in overruling the certiorari.

Judgment reversed.


Roan, J., absent.